United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Charles L. Mitchell, for the appellant
Office of Solicitor, for the Director

Docket No. 08-1848
Issued: September 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 19, 2004 appellant, through his representative, filed a timely appeal of the Office
of Workers’ Compensation Programs’ merit decision dated March 19, 2008 finding that he had
received an overpayment which was not waived. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment from October 31, 2004
through December 22, 2007 in the amount $24,994.78 for which he was not at fault; (2) whether
the Office properly denied waiver of the recovery of the overpayment; and (3) whether the
Office properly determined to collect the overpayment by withholding $500.00 per month from
appellant’s continuing compensation benefits.
FACTUAL HISTORY
On June 13, 1972 appellant, then a 33-year-old mail carrier, filed an injury alleging that
he was struck in the shoulder by a jeep door resulting in a left shoulder strain with brachial

plexus involvement and cervical strain. The Office granted him a schedule award for 12 percent
permanent impairment of his left upper extremity. Appellant sustained a second injury on
November 12, 1975 resulting in a cervical and left shoulder strain. The Office terminated his
compensation benefits on March 9, 1982.
Appellant filed a claim for recurrence of disability on May 24, 1985. On June 24, 1986
the Office accepted that he sustained brachial plexus neuritis and entered him on the periodic
rolls. Appellant returned to light-duty work on September 12, 1986. The Office reduced his
compensation based on his actual earnings as a modified distribution clerk on February 1, 1989.
It granted appellant an additional schedule award for eight percent impairment of his right upper
extremity on July 7, 1989.
On June 30, 1968 appellant’s health benefits began with the Federal Government and on
May 3, 1969 he was reassigned from the Naval Air Station to the employing establishment.
Effective July 2, 1977 and August 16, 1978 he transferred his benefits enrollment to the Office.
On September 10, 1980 he changed his health benefits to the Office of Personnel Management
(OPM). Appellant transferred his health benefits to the Office on June 23, 1984 and
April 21, 1986. On June 23, 1984 he returned from the Office rolls. Appellant completed a
health benefits registration form on December 30, 1989 and January 13, 1990. He completed a
form on January 13, 1990 indicating that he was on the Office rolls. On February 13, 1990
appellant transferred his health benefits back to the Office. He completed a change in health
benefits effective on February 21, 1990 in health benefits enrollment effective January 14, 1990
and transferred in with code 452 to the Office. On June 23, 1994 appellant returned to work
from the Office rolls. He assigned his health benefits to OPM effective December 24, 1996 on
June 3, 1997. Appellant signed a health benefits registration form on January 28, 1997 effective
December 12, 1992. A second notice of change in health benefits enrollment indicated that he
transferred in to the federal retirement system from November 9 through December 24, 1996.
On July 26, 2004 the Office informed appellant that his ability to participate in the
National Postal Mail Handlers health insurance was dependant upon payment of dues in the
union. It informed appellant that he must completed a health benefits form if he wished to
change to another benefit plan.
The Office completed a notice of change in health benefits enrollment on September 14,
2004 and informed appellant that his enrollment terminated on September 5, 2004 due to failure
to pay National Postal Mail Handlers Union dues. Appellant’s coverage was extended for an
additional 31 days.
By letter dated September 17, 2004, the Office indicated that appellant’s gross
compensation every 28 days was $2,488.00 and that his health benefits deduction was $361.22
and that his net compensation was $1,273.86.
On October 25, 2004 the Office computed appellant’s health benefit arrears from
September 5, 2004 and noted that he paid his union dues on October 21, 2004. It noted that
appellant’s health benefits for code 452 from September 5 to October 30, 2004 was $722.44.

2

In a letter dated October 27, 2004, the Office informed appellant that he received an
overpayment in the amount of $722.44, as health insurance premiums were not deducted from
his compensation checks for the period September 5 to October 30, 2004. It made a preliminary
finding that appellant was without fault in the creation of the overpayment. The Office finalized
this decision on December 15, 2004 and recovered the overpayment by withholding $50.00 from
appellant’s continuing compensation benefits effective December 26, 2004.
The Office noted in a June 22, 2005 letter that appellant’s gross compensation was
$2,576.00 every 28 days, that he had a miscellaneous deduction of $50.00 and that his net
compensation was $2,526.00. It paid appellant compensation from October 30, 2004 through
March 20 to June 22, 2005 and did not deduct health benefits insurance.
In a memorandum dated July 7, 2005, the Office noted that appellant had health benefit
arrears from October 31, 2004 through July 9, 2005. Beginning December 23, 2007, it deducted
health benefit insurance from appellant’s periodic rolls payments. Through a telephone call on
December 21, 2007, the Office found that appellant’s health benefits were cancelled effective
March 12, 2007. It voided this termination by faxing the appropriate information that appellant’s
union dues were up to date. In a memorandum dated January 8, 2008, the Office stated that it
failed to deduct appellant’s health benefits from October 31, 2004. It determined that for the
period October 31, 2004 to December 22, 2007 for the health benefit code 452 appellant should
have contributed $24,994.78.
By letter dated January 15, 2008, the Office informed appellant that an overpayment of
compensation in the amount of $24,994.78 had occurred because the deductions for his health
benefits insurance were not made for the period October 31, 2004 through December 22, 2007.
It found that he was not at fault in the creation of the overpayment. The Office informed
appellant of his appeal rights and provided him with an overpayment recovery questionnaire.
The Office contacted appellant on February 20, 2008 to resolve the issue of waiver of the
overpayment. Appellant completed the overpayment recovery questionnaire on February 21,
2008 and indicated that he had not retained any of the incorrect payment. He listed his monthly
income as $3,036.00 and his monthly expenses as $2,830.00. Appellant indicated that he had
assets of $2,065.00. He requested that the Office made a decision based on the written evidence.
The Office completed a memorandum of conference on February 29, 2008. On
February 27, 2008 the claims examiner telephoned appellant who stated that there were eight
people living in his household, including his wife, daughter and five grandchildren. Appellant
stated that he did not know his wife’s income or the amount of child support his daughter
received. The claims examiner allowed him additional time to gather information and scheduled
a conference for February 29, 2008. At that point appellant stated his income from the Office
was $2,957.50; his wife’s salary was $2,400.00 per month and his social security benefits were
$306.00 for a total monthly income of $5,663.50. He stated that he had $1,600.00 in savings,
$450.00 in checking and $15.00 cash, assets totaling $2,065.00. Appellant listed his expenses as:
mortgage, $878.38; taxes, $100.00; groceries, $500.00; utilities, $624.40; clothing, $250.00;
telephone, $221.00; car payment, $587.00; gasoline, $180.00; car insurance, $149.18; car
maintenance, $30.00; medical expenses, $325.00; charitable contribution, $150.00 and home
maintenance, $450.00, for total monthly expenses of $4,444.96.

3

By decision dated March 19, 2008, the Office finalized the finding of the $24,994.79
overpayment and found that appellant was not entitled to waiver of the overpayment as his
monthly income exceeded his expenses by more than $1,200.00 per month. It determined to
withhold $500.00 from each of appellant’s continuing compensation payments.
On appeal, appellant’s representative alleged that the overpayment was not properly
calculated as appellant’s health benefits were cancelled from March 12 through
December 22, 2007. He further argued that the amounts of the overpayments were very
inconsistent and that appellant was not timely notified that his health benefits were in arrears.
Appellant’s representative alleged that it was against good conscience for the Office to refuse to
waive the recovery of the overpayment.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
while in the performance of his duty.1 When an overpayment has been made to an individual
because of error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which the individual is entitled.2
OPM rather than the Office, has jurisdiction over the matter of health insurance
deductions from compensation and enrollment under the Federal Employees Health Benefits
(FEHB) Program.3 It is OPM regulations regarding the FEHB Program to provide that an
employee or annuitant is responsible for payment of the employee’s share of the cost of
enrollment for every pay period during which the enrollment continues. In each pay period for
which health benefits withholding or direct premium payments are not made but during which
the enrollment of an employee or annuitant continues, he or she incurs and indebtedness due the
United States in the amount of the proper employee withholding required for that pay period.4
The regulations further provided that an agency that withholds less than or none of the proper
health benefits contributions from an individual’s pay, annuity or compensation must submit an
amount equal to the sum of the uncollected deductions and any applicable agency contributions
required under 5 U.S.C. § 8906 to OPM for deposit in the Employee’s Health Benefits Fund.5
ANALYSIS -- ISSUE 1
The record establishes that the Office failed to withhold health insurance premiums from
appellant’s compensation benefits from October 31, 2004 to December 22, 2007. As the
appropriate health insurance premiums were not withheld, appellant received an overpayment of
1

5 U.S.C. §§ 8101-8193, 8102(a).

2

5 U.S.C. § 8129(a).

3

See Raymond C. Beyer, 50 ECAB 164 (1998).

4

5 C.F.R. § 890.502(b)(1).

5

Id. at § 890.502(d); see John Skarbek, 53 ECAB 630, 632-33 (2002); Jennifer Burch, 48 ECAB 633 (1997).

4

compensation. On appeal, appellant’s representative disagreed with the amount of the
overpayment. However, the record supports that appellant’s health insurance premiums are
currently being withheld based on a cost of $680.72 every 28 days. The Office included an
appropriate calculation of the length of the overpayment and the cost of the premiums to reach
the overpayment amount of $24,994.78.
Appellant’s representative also alleged that appellant’s health insurance was cancelled on
March 12, 2007 and that he was not, therefore, responsible for the entire overpayment. The
Board notes that, on December 21, 2007, the Office found that his health benefits were cancelled
effective March 12, 2007. It voided this termination by faxing the appropriate information that
appellant’s union dues were up to date and thus insured that he had continual health insurance
coverage.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act6 provides: “Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of [the Act] or would be against equity
and good conscience.”7 If a claimant is without fault in the creation of an overpayment, the
Office may only recover the overpayment if recovery would neither defeat the purpose of the Act
nor be against equity and good conscience. The guidelines for determining whether recovery of
an overpayment would defeat the purpose of the Act or would be against equity and good
conscience are set forth in sections 10.434 through 10.437 of the Office’s regulations.
According to section 10.436, recovery of an overpayment would defeat the purpose of the
Act if recovery would cause hardship because the beneficiary needs substantially all of his or her
current income (including compensation benefits) to meet current, ordinary and necessary living
expenses and, also, if the beneficiary’s assets do not exceed a specified amount as determined by
the Office from data provided by the Bureau of Labor Statistics.8 For waiver under the defeat the
purpose of the Act standard, an appellant must meet the two pronged test and show that he needs
substantially all of his current income to meet current ordinary and necessary living expenses9
and that his assets do not exceed the resource base.10

6

5 U.S.C. §§ 8101-8193, 8129(b).

7

5 U.S.C. § 8129(b).

8

Office procedures provide that the assets must not exceed a resource base of $4,800.00 for an individual or
$8,000.00 for an individual with a spouse or dependent, plus $960.00 for each additional dependent. Federal
(FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)
(October 2004).
9

An individual is deemed to need substantially all of his or her income to meet current ordinary and necessary
living expenses if monthly income does not exceed monthly expenses by more than $50.00. Desiderio Martinez, 55
ECAB 245, 250 (2004).
10

W.F., 57 ECAB 705 (2006).

5

The burden is on the claimant to show that the expenses are reasonable and needed for a
legitimate purpose. If the Office determines that the amount of certain expenses are not ordinary
and necessary, particularly regarding the significant expenses of food, clothing and vehicles, the
Office must state in writing the reasons for this finding. The finding must be supported by
rationale, which may include reference to recognized research data that would show that the
claimant’s expenses exceed the average or range of expenses for the general population relevant
to the claimant’s circumstances.11 The Office must be careful to avoid counting an expense
twice when totaling the claimant’s ordinary and necessary living expenses.12
In order to establish that recovery of an overpayment would be against equity and good
conscience, an overpaid individual must either establish that he would experience a severe
financial hardship in attempting to repay the debt13 or overpaid individual could also establish
that in reliance on such payment or on notice that such payments would be made, she gave up a
valuable right or changed her position for the worse.14 If the claimant is not entitled to waiver
under the “defeat the purpose of the Act” clause the “against equity and good conscience” clause
must be considered by the Office in the written decision.15
ANALYSIS -- ISSUE 2
The Board finds that the Office properly concluded that appellant did not need
substantially all of his income to meet his current ordinary and necessary expenses. Appellant
provided his monthly household income as $5,663.50 and his monthly expenses as $4,444.96.
As his monthly income exceeded his monthly expenses by more than $50.00 per month, he did
not establish that he needed substantially all of his income to meet his current ordinary and
necessary expenses. Therefore, recovery of the overpayment would not defeat the purpose of the
Act.
As appellant submitted no evidence that he would experience a severe financial hardship
in attempting to repay the debt or that in reliance on the amount of his compensation payment
without health benefit deductions, he gave up a valuable right or changed his position for the
worse. Appellant’s attorney argued that repayment of the overpayment would be against equity
and good conscience as the overpayment could conceivably place appellant in a position of
hardship and return him to bankruptcy. This unsupported allegation does not meet appellant’s
burden of establishing financial hardship such that the overpayment should be waived.
Appellant’s representative further stated that the Office erred in delaying the discovery of the
failure to deduct health benefits. The Board has held that although the Office may have been at
fault in making an overpayment, this fact alone does not relieve the overpaid individual or any

11

Federal (FECA) Procedure Manual, supra note 8 at Chapter 6.200.6(a)(3) (May 2004).

12

Id.

13

20 C.F.R. § 10.437(a).

14

Id. at § 10.437(b).

15

Federal (FECA) Procedure Manual, supra note 8 at Chapter 6.200.6(b) (May 2004).

6

other individual from whom the Office seeks to recover the overpayment from liability for
repayment.16
LEGAL PRECEDENT -- ISSUE 3
The method by which the Office may recover overpayments is defined by regulation.
The applicable regulations, 20 C.F.R. § 10.441(a) provides as follows:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
the same. If no refund is made [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.”
ANALYSIS -- ISSUE 3
The Office found that recovery of overpayment should be made by an adjustment against
continuing compensation at the rate of $500.00 per payment. It gave no indication as to how it
arrived at this figure or whether it gave due regard to the factors noted above.17 The Office did
not consider the financial documentation appellant submitted so that it could take into account
relevant factors so as to minimize (but not necessarily eliminate)18 any hardship when it
decreased his compensation to recover the overpayment.19
The Board will remand the case for further development on the issue of recovery.
Pending further development of appellant’s current financial status and the Office’s
consideration of relevant factors so as to minimize any hardship in setting the rate of recovery,
the Office should suspend its collection of the overpayment. After further development, the
Office shall issue a final decision on an appropriate rate of recovery from continuing
compensation.
CONCLUSION
The Board finds that appellant has received an overpayment of compensation in the
amount of $24,994.78, for which he was not at fault. The Board further finds that appellant has
not established entitlement to waiver of the recovery of this overpayment. On remand, the
16

Earl D. Long, 50 ECAB 464, 472 (1999).

17

Darlene A. Luck, 54 ECAB 740, 747-48 (2003).

18

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Preliminary and Final Decisions, Chapter
6.200.4(d)(1)(b) (May 2004).
19

In judging whether repayment of the uncompromised portion of the debt would cause hardship, the Office
should assess the debtor’s income and assets and the debtor should be required to submit a current financial report
(OWCP-20) if one has not been provided within the previous six months. Id. at Debt Liquidation, Chapter
6.300.6(a). See J.S., 58 ECAB ___ (Docket No. 06-2113, May 10, 2007).

7

Office should review appellant’s financial information and determine based on the appropriate
factors listed in 20 C.F.R. § 10.441(a) an appropriate overpayment recovery schedule.
ORDER
IT IS HEREBY ORDERED THAT the March 19, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed in part and remanded for further development
consistent with this decision of the Board.
Issued: September 24, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

